TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-08-00249-CR


Mehdi Hassanali Patel, Appellant

v.


The State of Texas, Appellee





FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY

NO. C-1-CR-07-203572, HONORABLE MIKE DENTON, JUDGE PRESIDING



M E M O R A N D U M    O P I N I O N

A jury found appellant Mehdi Hassanali Patel guilty of assault with family violence. 
The court sentenced appellant to one year in jail and a $4000 fine, but suspended imposition of
sentence and placed appellant on community supervision.
Appellant was represented by retained counsel at trial.  Appellant hired a different
lawyer to file a motion for new trial, which was overruled.  Appellant then filed a pro se notice of
appeal.  Appellant has never claimed to be indigent.
A reporter's record was not requested and, after appellant was given notice and an
opportunity to cure, the appeal was submitted for decision without a reporter's record.  See
Tex. R. App. P. 37.3(c)(1).  The trial court found that appellant was deported to Canada following
his arrest for a controlled substance offense and that he has not made arrangements for filing a brief. 
See Tex. R. App. P. 38.8(b)(4).  We have examined the record before us and find no fundamental
error that should be considered in the interest of justice.
The judgment of conviction is affirmed.


				__________________________________________
				Jan P. Patterson, Justice
Before Patterson, Pemberton and Waldrop 
Affirmed
Filed:   May 27, 2009
Do Not Publish